Pratt, J.
The previous decision in the matter of a legacy under this will is decisive of this appeal. The opinion found in 7 N. Y. Supp. 852, fully discusses the questions involved. In that case the orphan asylum was held to be a house of industry. In this case the consumptive home, whose inmates are entirely supported by charity, is an almhouse. The same rule applies to one as to the other. It follows that the decree appealed from must be reversed, so far as it relates to the appellant, with costs.